UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF TEXAS

 

 

MARY ELLEN JOHNSON,
Plaintiff, )
V. ) Civil Case No. 5:15-297
SOUTHWEST RESEARCH INSTITUTE,
Defendant. )
)
MEMORANDUM OPINION

 

Southwest Research Institute fired Mary Ellen Johnson after she complained to the Equal
Employment Opportunity Commission (EEOC) about receiving less tuition reimbursement than
her male colleagues. So Johnson sued, claiming her termination violated Title VII’s protections
against sex discrimination and retaliation. A jury agreed, awarding her $550,914.94 in damages
(plus interest) and forcing Southwest Research to withdraw an incident report it filed with the
Defense Department’s Defense Security Service (DSS) reporting her termination and labeling

her a security risk.

Now, Southwest Research moves for judgment notwithstanding the verdict, or
alternatively to amend the judgment, raising jurisdictional, evidentiary, and constitutional claims.

But Southwest Research neither undermines the factual record nor identifies a legal error.

At the same time, Johnson moves for attorneys’ fees and costs under 42 U.S.C. § 2000e-
5(k). Because she won complete relief, her attorneys can recover their reasonable fees and out-

of-pocket expenses. So the Court will deny Southwest Research’s motions but grant Johnson’s.
I. Southwest Research’s Motion for Judgment as a Matter of Law

Southwest Research’s renewed motion for judgment as a matter of law begins by re-
attacking the record’s sufficiency. It continues by re-challenging the Court’s jurisdiction under
Department of Navy v. Egan, 484 U.S. 518, 529 (1988). And it concludes by re-attempting to
invoke Title VII’s national-security exception, § 2000e-2(g). These are uphill arguments,
steepened by the fact that every judge to consider the issues has already rejected them. See ECF
Nos. 84, 90, 149. They fail again here: though Southwest Research spends fourteen pages
reciting evidentiary conflicts, it never blunts the evidence supporting the jury’s verdict and
damage award. And its Egan and § 2000e-2(g) arguments fall short since the record shows
Southwest Research’s termination decision focused solely on Johnson’s general suitability as an
employee, not her specific suitability to hold a security élearance or to comply with national

security regulations.
A

Southwest Research’s sufficiency argument is particularly daunting: as long as “there is
an[y] evidentiary basis upon which the verdict can be supported, the jury’s determinations will
be left undisturbed, even where there is substantial contradictory evidence that could have
supported an opposite verdict.” Gibraltar Sav. v. LDBrinkman Corp., 860 F.2d 1275, 1297 (Sth
Cir. 1988); see also West v. Nabors Drilling USA, Inc., 330 F.3d 379, 384 (Sth Cir. 2003) (noting
a court deciding a posttrial motion for judgment as a matter of law “must draw all reasonable
inferences in favor of the nonmoving party and not make credibility determinations or weigh the
evidence” since both functions fall “within the province of the jury and its decision should be

given deference if the record contains any competent evidence to support its findings” (internal
quotation marks omitted)). Here, evidence abounds supporting the jury’s retaliation verdict, its

sex-discrimination verdict, and its damage award.

Title VII requires three things to show retaliation: that a claimant “participated in an
activity protected by Title VII,” that “her employer took an adverse employment action against
her,” and that “a causal connection exists between the protected activity and the materially
adverse action.” Aryain v. Wal-Mart Stores Tex. LP, 534 F.3d 473, 484 (Sth Cir. 2008). Here,
both sides agree that Johnson participated in a protected activity by complaining to the EEOC,
and that Southwest Research took an adverse employment action against Johnson by firing her.
See also Walker v. Thompson, 214 F.3d 615, 629 (Sth Cir. 2000). So the question is whether the

former caused the latter.

Sufficient evidence shows Johnson’s EEOC complaint caused her termination. Although
Southwest Research claims it fired Johnson for repeatedly violating “timekeeping operating
policies and procedures,” Def.’s Ex. 66, five pieces of evidence support concluding this
explanation was more-than-likely pretextual. First, Johnson’s supervisor testified other
employees made more frequent and more substantial timesheet errors but kept their jobs. See
4/3/19 Tr. 35:24-45:21; see also 4/2/19 Tr. 123:4-14 (noting employees submitted incorrect
timesheets so often Southwest Research developed a form simplifying ex post corrections).
Second, the same supervisor did not think Johnson’s timesheet errors constituted fraud, and
neither wanted nor expected executives to fire her. See 4/3/19 Tr. 161:9-13, 189:12-23. Third,
Southwest Research began disciplining Johnson for timekeeping issues only after she
complained about receiving less tuition reimbursement than her male colleagues. See 4/2/19 Tr.

115:15-17. Fourth, Southwest Research offered Johnson an unusual—and generous—severance

3
package conditioned on her dropping the EEOC complaint. See 4/2/19 Tr. 105:17-22; Def.’s Ex.
66 at 2. Fifth, and most damningly, Southwest Research executives openly discussed Johnson’s

EEOC complaint while debating her termination. See 4/3/19 Tr. 154:4-19. Since this constituted
“adequate evidence to permit a reasonable finding of pretext,” the jury reasonably concluded

Southwest Research fired Johnson in retaliation for her EEOC complaint. West, 330 F.3d at 387-

88.

A Title VII sex-discrimination plaintiff claiming she was impermissibly denied a benefit
must show that her employer denied her a benefit extended to similarly situated male employees
_ because of her sex. See Nasti v. CIBA Specialty Chems. Corp., 492 F.3d 589, 593 (Sth Cir. 2007).
All agree that employees in Johnson’s division could obtain at least some tuition reimbursement,
and that Johnson only received partial reimbursement but her male colleagues received full

reimbursement. See, e.g., 4/2/19 Tr. 92:10—93:20. The rub, again, is the causal chain.

Although Southwest Research offered several nondiscriminatory explanations for the
reimbursement disparity, the jury reasonably saw through each one. At first, Southwest Regional
executive Bill Ryan claimed the company’s general policy forbade full tuition reimbursement.
See 4/2/19 Tr. 223:1—225:5. But even so, Ryan couldn’t explain why Southwest Research
granted exceptions for male employees but not for Johnson. See id. at 225:17—228:18. Next, he
cast Johnson’s tuition as too expensive, but had no answer to why men receiving full
reimbursement attended even more expensive schools. See 4/2/19 Tr. 216:4-7. His argument that
Johnson’s school wasn’t good enough didn’t get much farther, since he acknowledged routinely
hiring graduates from that institution. See id. at 216:11-13. Finally, although initially claiming

Johnson’s degree fell too far afield from her career path to add value, Ryan eventually admitted

4
her degree perfectly fit her position. See id. at 216:17—217:5. And without any other legitimate
explanation, the jury could reasonably infer denying Johnson full tuition reimbursement more

than likely amounted to sex discrimination.

Finally, Southwest Research questions the evidence underpinning the jury’s $260,000
emotional damages award. But “compensatory damages for emotional distress” need only “be
supported by competent evidence” establishing the “nature and extent of the harm.” Brady v.
Fort Bend Cty., 145 F.3d 691, 718 (Sth Cir. 1998) (internal quotation marks omitted). Although
the evidence must “refer to [a] specific manifestation[] of emotional harm”—“vague[ly]” and
“conclusory[il]y” claiming “hurt feelings, anger [or] frustration” will not do—a “plaintiff s
testimony alone may be sufficient proof of mental damages” as long as “it speaks to the [harm’s]

nature, extent, and duration.” Jd. at 718-20 (internal quotation marks omitted).

Johnson cleared that hurdle. Her husband explained the termination “sent her into a deep
depression,” necessitating antidepressant medication as well as frequent doctor visits, and
triggering emotional breakdowns whenever she would run into someone connected to Southwest
Research in public. 4/4/19 Tr. 99:21-101:23. He specifically discussed an episode where
Johnson began uncontrollably sobbing in a Whataburger, and another where Johnson couldn’t
bear to stay at a friend’s funeral after encountering some former colleagues also in attendance.
Id. A former colleague further described how Johnson’s termination “devastated” her. See id. at
91:10-11. This evidence gave the jury an “adequate basis from which to gauge the ‘nature and
circumstances of the wrong and its effect on the plaintiff.’” Brady, 145 F.3d at 719 (quoting

Carey v. Piphus, 435 U.S. 247, 263-64 (1978)).
B

Southwest Research’s Egan argument fares no better. Egan precludes judicial review of
the Executive Branch’s decision to grant or revoke access to classified information. 484 U.S. at
527-29. The effect is deep but narrow: although Egan adjudges any inquiry into security-
clearance eligibility determinations “an impermissible intrusion by the Judicial Branch into the
authority of the Executive Branch over matters of national security,” Perez v. F.B.I., 71 F.3d
513, 514 (Sth Cir. 2013), the rule applies only to classified information access, not to adjacent
decisions concerning building access or certifications. See Toy v. Holder, 714 F.3d 881, 884-85
(5th Cir. 2013). To invoke the rule here, Southwest Research makes two moves: First, it elevates
a private contractor’s prediction about who can hold a security clearance on equal footing with
the Executive’s decisions about who can access classified information. Second, it stretches
specific predictions about who can hold a security clearance to include general assessments of
employee trustworthiness. But even assuming Egan extends so far, it would not shield Southwest
Research here, since the record shows Southwest Research wasn’t deciding whether Johnson
could continue accessing classified information, but rather whether she could continue as an
employee at all.! If Southwest Research had merely revoked Johnson’s classified information
access while allowing her to continue as an employee, its Egan argument would be much
stronger. But as Southwest Research conceded during its summary judgment briefing, “this case

is not about security clearance eligibility determinations,” Def.’s Reply 1, ECF No. 81. Rather,

 

' That distinguishes this case from Perez, where the Fifth Circuit used Egan to block a former Federal Bureau of
Investigation (FBI) employee’s Title VII retaliation claim alleging the FBI “revok[ed] his top-secret security
clearance and fir[ed] him” for participating in a “class action lawsuit against the FBI,” since “any Title VII challenge
to the revocation would of necessity require some judicial scrutiny of the merits of the [security clearance]
revocation decision.” 71 F.3d at 514 (emphasis added). But here, Johnson’s retaliation claim skirted any question
concerning access to classified information by focusing on Southwest Research’s decision to fire her for a faulty
timesheet days after she met with an EEOC counselor.
Southwest Research fired Johnson for reasons that apply with equal force regardless of her

access to classified information. Egan is inapposite.
C

So too for Title VII’s national security exception. That provision forecloses employment
discrimination or retaliation claims if the job “is subject to any requirement imposed in the
interest of the national security of the United States under any security program in effect
pursuant to or administered under any statute of the United States or any Executive order of the
President” and the claimant “has not fulfilled or has ceased to fulfill that requirement.” § 2000e-
2(g). But as the record makes clear, Southwest Research never said it fired Johnson because she
disregarded national security requirements; Southwest Research claimed it fired Johnson because
two incorrect timesheets made her too untrustworthy. Indeed, manufacturing a national security
concern out of a few fudged timesheets strains the record past its breaking point: one must squint
hard at her supervisor’s statement that “Johnson ha[d] lost the trust and integrity required to be
an effective staff member,” Def.’s Ex. 57 at 2; assume a sub silento security-clearance suitability
determination lurked behind another supervisor’s final explanation that “[t]he reason for
[Johnson’s] employment termination [wa]s [her] repeated violations of our timekeeping
operating policies and procedures, which [] resulted in serious doubts as to [her]
trustworthiness,” Def.’s Ex. 66; and overlook the fact that no witness mentioned national security
concerns on the stand. Cf 4/5/19 Tr. 291:18-20 (“Q: .. . According to the language of this letter,
was Miss Johnson terminated because she was a security risk? A: It does not specifically say
that.”). That doesn’t mean Southwest Research’s litigation position lacks logical force: it’s true
that untrustworthiness somewhat coextends with being a bad employee (according to common

sense) and with being a national security risk (according to Executive Order 12,968 § 3.1(b)). It’s
just that the record shows when Southwest Research fired Johnson, it focused solely on the first

referent, not the second.”
II. Southwest Research’s Motion to Amend the Judgment

“(District courts have ‘not merely the power but the duty to render a decree which will
so far as possible eliminate the discriminatory effects of the past as well as bar like
discrimination in the future.’” Jnt’l Bhd. of Teamsters v. United States, 431 U.S. 324, 364 (1977)
(quoting Albemarle Paper Co. v. Moody, 422 U.S. 405, 418 (1975)). In this case, that meant
monetary damages: the Court awarded Johnson $300,000 in compensatory damages plus interest;
$150,000 in back pay plus interest; and $45,086.17 in front pay plus interest. See Order & J.,
ECF No. 148. But it also included injunctive relief. After terminating J ohnson, Southwest
Research lodged an incident report with the Defense Security Service, the agency tasked with

processing security clearances for federal contractors, notifying the agency that Johnson

was terminated for cause . . . due to her falsifying timesheet records
and excessive tardiness. Her actions constitute fraud and unreliable
behavior and are evidence of the misuse of employer’s time and/or
resources which call into question her honesty, integrity and

- trustworthiness. Ms. Johnson has had access to very sensitive
classified information. The concern is that as a result of her
termination, Ms. Johnson may pose a security risk by becoming an
“insider threat.”

See Mem. Op. 7-8, ECF No. 149. That report made it virtually impossible for Johnson to get
another job requiring a security clearance, blacklisting her from her chosen career field. So the
Court ordered Southwest Research to send a copy of the judgment to the Defense Security

Service along with a letter requesting to “withdraw” the incident report and clarifying “Johnson

 

? Relatedly, the jury didn’t have to determine whether Egan barred suit or whether § 2000e-2(g) doomed Johnson’s
claim: both are legal questions the Court already resolved in its opinion denying Southwest Research’s motion for
summary judgment. See ECF No. 90 (adopting ECF No. 84); see also Hana Fin., Inc. v. Hana Bank, 135 S. Ct. 907,
911-12 (2015).
was terminated in retaliation for her complaints of sex discrimination, rather than for the reasons

stated in the incident report.” See Order & J. 2-5.

Southwest Research argues that mandatory retraction violates the First Amendment’s
protection against compelled speech. Accordingly, it moves to vacate the judgment, or at least
stay it pending appeal. But because ordering Southwest Research to disavow its incident report
violated neither the U.S. nor the Texas Constitution, comported with relief in similar cases across
the country, and “make[s] whole the victim[] of discrimination according to what would have
been [her] experience in a non-discriminatory work setting,” Claiborne v. Ill. Cent. R.R., 583
F.2d 143, 149 (5th Cir. 1978), it was not “a manifest error of law or fact” meriting amending the

Judgment under Rule 59(e). Rosenzweig v. Azurix Corp.» 332 F.3d 854, 863 @th Cir. 2003)
(internal quotation marks omitted) (quoting Simon v. United States, 891 F.2d 1154, 1159 (Sth

Cir. 1990)).

Both the federal and Texas state constitutions permit “speech-related injunctions that are
not prior restraints, such as ordering the deletion of defamatory statements posted on a website”
or “mandatory injunctions calling for the removal of speech that has been adjudicated
defamatory.” Kinney v. Barnes, 443 S.W.3d 87, 99 (Tex. 2014). Indeed, district courts in this
circuit and every other routinely employ such relief in Title VII cases “to make persons whole
for injuries suffered on account of unlawful employment discrimination.” Albemarle Paper Co.,
422 U.S. at 418; ¢.2., EE.0.C. v. HBE Corp., 135 F.3d 543, 557 (8th Cir. 1998) (affirming an
injunction requiring an employer to “expunge its employment records of all reference to the
circumstances surrounding the firing of” two racial discrimination victims “and to provide both
men with letters of recommendation” since the relief was not “broader than necessary to remedy

the underlying wrong”); Rau v. Apple-Rio Mgmt. Co., 85 F. Supp. 2d 1344, 1351 (N.D. Ga.
1999) (enjoining a corporation “from providing a negative evaluation of plaintiff's performance
to any prospective employer” since “[w]ithout this relief” she “could be prevented from
obtaining a job equivalent to the one she held before her discriminatory demotion, thereby
perpetuating its discriminatory effect,” but declining to force the corporation to send a
recommendation “that misstates historical facts” by suggesting her “job performance was in
every respect commendable”); Martin v. Ansligner, Inc., 794 F. Supp. 640, 649 (S.D. Tex. 1992)
(enjoining a corporation “from providing negative references” to “prospective employers” about
an employee illegally fired for talking to a jobsite safety inspector). The Court follows that trend
here, albeit lukewarmly: Southwest Research need not apologize or recharacterize Johnson’s
activities or trustworthiness; Southwest must only retract the incident report with a one-sentence
clarification explaining the jury’s conclusion about why Southwest Research fired Johnson. That

order poses no constitutional concerns

It follows that the Court will not stay this relief. The Fifth Circuit uses a four-part test to
“decid[e] whether to grant a stay pending appeal: (1) whether the stay applicant has made a
strong showing that he is likely to succeed on the merits; (2) whether the applicant will be
irreparably injured absent a stay; (3) whether issuance of the stay will substantially injure the
other parties interested in the proceeding; and (4) where the public interest lies.” Texas v. United
States, 787 F.3d 733, 746 (Sth Cir. 2015) (internal quotation marks omitted) (quoting Planned
Parenthood of Greater Tex. Surgical Health Servs. v. Abbott, 734 F.3d 406, 410 (Sth Cir. 2013)).
But Southwest Research cannot pass the first (and most important, see Ruiz v. Estelle, 666 F.2d
854, 857 (Sth Cir. 1982)) factor. After all, its Egan argument has already failed once. And its
constitutional argument is exceedingly weak, resting principally on a doubly inapplicable

twenty-eight-year-old Third Circuit case vacating an injunction requiring a defamation defendant

10
“to retract or withdraw various previously issued libelous statements and court filings,” since the
law contemplates retraction as a means for defamation defendants to mitigate damages and the
panel was reluctant to foist that relief upon an unwilling defendant without guidance from the
Pennsylvania legislature. Kramer v. Thompson, 947 F.2d 666, 669, 681-82. What’s more,
Southwest Research does not come close to showing Johnson would not be substantially injured
if the case grinds on for a year (or more) before the Court of Appeals without relief. Southwest

Research cannot obtain a stay. ?
Ill. Johnson’s Motions for Fees and Costs

As the preceding Parts show, Johnson won; Southwest Research lost. Cf Buckhannon Bd.
& Care Home, Inc. v. W. Va. Dep’t of Health & Human Res., 532 U.S. 598, 603 (2001) (defining
a “prevailing party” as a party a court awards “some relief” to). Rule 54(d) generally requires a
court to order the losing side to bear the prevailing party’s litigation costs. And in Title VII
cases, 42 U.S.C. § 2000e-5(k) further allows courts to include a reasonable attorney’s fee as part
of these costs, including fees for the time spent working on the fee petition. See Johnson v. State

of Mississippi, 606 F.2d 635, 637-38 (Sth Cir. 1979).

“(T]he attorneys’ fees calculus is a fact-intensive one and its character varies from case to
case.” Hopwood v. Texas, 236 F.3d 256, 281 (5th Cir. 2000). Both sides agree the calculus
begins with the lodestar approach: multiplying the total hours contributing to a successful
outcome with an hourly rate reasonable in the relevant community. See Blum v. Stenson, 465

U.S. 886, 895 (1984); Hensley v. Eckerhart, 461 U.S. 424, 433-34 (1983). And both sides agree

 

3 The Court already considered Southwest Research’s remaining contentions—whether Johnson waived her right to
seek injunctive relief, whether Johnson satisfied the four-part test for injunctive relief, whether Egan precludes
injunctive relief, and whether Johnson deserves front pay—in deciding Johnson’s motion for judgment on the
verdict. See Mem. Op. 6-11. The Court rejects these rehashed arguments for the reasons explained there.

11
that in the Fifth Circuit, once the Court calculates the lodestar, it must then contemplate adjusting
the figure upwards or downwards according to factors explained in Johnson v. Georgia Highway
Express, Inc., 488 F.2d 714 (Sth Cir. 1974). Those factors include “[t]he time and labor
required”; “[t]he skill requisite to perform the legal service properly” (including the attorney’s
“work product, his preparation, and general ability before the court”); “[t]he preclusion of other
employment by the attorney due to acceptance of the case”; “[t]he amount involved and the

results obtained”; and the attorney’s “experience, reputation, and ability.” Jd. at 718-19.
A

Johnson’s five-person legal team spent 1178.4 hours securing Johnson’s complete relief.
See Consol. Time R. & Summs., ECF No. 152-2. That figure includes the week-long trial as well
as all the time spent successfully opposing Southwest Research’s dispositive motions (before
both the magistrate and the Court), see ECF Nos. 11, 30, 68, 86; successfully opposing
Southwest Research’s motion for interlocutory appeal, see ECF Nos. 91; successfully moving to
compel on three different occasions, see ECF Nos. 31, 37, 57; successfully moving—over
Southwest Research’s opposition—for judgment on the jury’s unanimous verdict, see ECF No.
148, and litigating fees, see ECF No. 152. And it represents sound billing judgment by Johnson’s
lead attorney Colin Walsh, who reduced two more junior colleagues’ totals where they struck
him as excessive, generally accounted for only one participant’s time during inter-office
conferences, omitted 50% of idle travel time, excised time spent drafting motions he ultimately
forewent filing, wrote-off time conducing background research, and forfeited any recovery for
four associate attorneys’ time. See Decl. Colin W. Walsh 7 27-28, ECF No. 152-1; see also
Saizan y. Delta Concrete Prods. Co., Inc., 448 F.3d 795, 799 (Sth Cir. 2006) (requiring

“plaintiffs seeking attorney’s fees” so “prov[e] that they exercised billing judgment” by

12
“document[ing ] the hours charged and [] the hours written off as unproductive, excessive, or
redundant”). Walsh further eliminated hours the team spent on dismissed claims. See id. § 29.
And attempting to accommodate Southwest Research’s objections, he abandons several more
hours in his reply brief. See ex. 1, ECF No. 170. In total, these deductions decline reimbursement
for 131.5 hours—roughly 10% of the team’s total time. See Consol. Time R. & Summs.; Decl.
Colin W. Walsh § 29; Pl.’s Reply ex. 1. And that reduction is particularly striking given the
team’s already-measured litigation strategy: they spent just one day deposing Southwest
Research’s two corporate representatives and another day deposing a third witness, and complied

with all Southwest Research’s discovery demands. See Decl. Colin W. Walsh § 20.

Southwest Research attacks this total on three fronts. First, it argues Walsh’s ninety-
eight-page billing record is too vague, and accordingly asks to slash the claimed hours 25%.
Second, it complains Walsh did not write-off enough costs, and tries to wring another 50% off
the total. Third, since Johnson succeeded only on her retaliation and unequal-tuition-
reimbursement claims—she dropped her unequal-pay claim and the Court granted summary
judgment to Southwest Research on her failure-to-promote claim—Southwest Research wants to

slice the total hours 75%.

None succeed. First, Johnson’s attorneys were “not required to record in great detail how
each minute of [their] time was expended,” and certainly not to track section-by-section progress
when drafting a motion or brief. Hensley, 461 U.S. at 437 n.12. They need only “identify the
general subject matter of [their] time expenditures” with enough specificity to facilitate judicial
review. Id. Here, the Court could adequately ascertain each expenditure’s reasonableness. Jd.
That’s true even for the entries “grouping [related] tasks” into a single entry. Hollowell v.

Orleans Reg’l Hosp. LLC, 217 F.3d 379, 392-93 (Sth Cir. 2000). Second, the Court will not

13
entertain conclusory assertions about how long Southwest Research thinks Walsh should have
spent on certain tasks; the Court personally reviewed Walsh’s billing records and found none
excessive or duplicative.* Third, the Supreme Court has expressly rejected “a mathematical

approach comparing the total number of issues in the case with those actually prevailed upon”:

Where a plaintiff has obtained excellent results, h[er] attorney
should recover a fully compensatory fee. .. . [T]he fee award should
not be reduced simply because the plaintiff failed to prevail on every
contention raised in the lawsuit. Litigants in good faith may raise
alternative legal grounds for a desired outcome, and the court’s
rejection of or failure to reach certain grounds is not a sufficient
reason for reducing a fee. The result is what matters.

Hensley, 461 U.S. at 435. What’s more, since Walsh’s total request already deducts time spent
exclusively on Johnson’s unsuccessful claims, further reducing his recovery would “be an abuse
‘of discretion.” Black v. SettlePou, P.C., 732 F.3d 492, 502-03 (Sth Cir. 2013). At bottom,
Johnson received an excellent result, and her attorneys deserve compensation for the time spent

obtaining it.
B

For these efforts, Johnson’s attorneys charge rates from $125 to $585 depending on the
particular lawyer’s experience, reputation, and ability; the weighted average hourly rate is

roughly $445. See Pl.’s Reply 2. To support these rates’ reasonableness, Walsh provides an

 

‘ That includes Johnson’s claim for 80.25 hours spent using focus groups to refine and prepare his trial strategy.
Southwest Research’s single-sentence footnote objecting to these hours identified no case from any jurisdiction
categorically excluding this time, ¢f. Energy Intelligence Grp., Inc..v. Kayne Anderson Capital Advisors, LP, 326
F.R.D. 453, 461 (S.D. Tex. 2018) (refusing to reimburse an “expenditure of over $235,000.00 for four different jury
consulting companies” since it “was unreasonable and excessive”); O'Sullivan v. City of Chicago, 484 F. Supp. 2d
829, 837 (N.D. Ill. 2007) (deeming “the compensability of expenditures for a focus group . . . a matter for the court’s
discretionary judgment’); Johnson identifies several allowing it, see Pl.’s Reply 3 n.2 (collecting cases); and the
Court thinks the time reasonably spent. See generally Rozell v. Ross-Holst, 576 F. Supp. 2d 527, 540 (S.D.N.Y.
2008) (“It is entirely proper . . . to bill a client for a mock trial exercise devoted to the case at hand. Just as
preparation for oral argument frequently involves a moot court, so may preparation for an evidentiary presentation
appropriately include a mock trial. Indeed, this technique has the added benefit of previewing a case for a mock jury,
and the jury’s reaction may influence a party’s willingness to settle.” (citations omitted)).

14
affidavit from a disinterested fee-paying San Antonio client acknowledging he currently pays
Walsh $585 hourly to litigate federal employment matters in San Antonio. See Decl. Dr. Melvin
G. Perry, Jr. | 4, ECF No. 152-8; see also La. Power & Light Co. v. Kellstrom, 50 F.3d 319, 328
(5th Cir. 1995) (“To determine reasonable rates, a court considers the attorneys’ regular rates . . .
.”). Walsh also includes affidavits from three different San Antonio lawyers attesting to the rates’
reasonableness. See Decl. Glen D. Mangum 3, ECF No. 152-5; Decl. Christopher McKinney {J
10-11, ECF No. 152-6; Decl. John W. Griffin, Jr. § 11, ECF No. 152-8; see also Blum v.
Stenson, 465 U.S. 886, 895 n.11 (1984) (noting once a “fee applicant [] produce[s] satisfactory
evidence . . . that the requested rates are in line with those prevailing in the community for
similar services by lawyers of reasonably comparable skill, experience and reputation,” the rate

“is normally deemed to be reasonable”).

Southwest Research argues those rates are too high, citing the Texas state bar’s four-year-
old survey listing a $258 median hourly rate for San Antonio employment lawyers and a $250
median hourly rate for small San Antonio law firms, and noting only 5.1% of attorneys bill over
$500 hourly. See Dep’t of Research & Analysis, State Bar of Tex., 20/5 Hourly Fact Sheet 1, 10,
13 (2016), https://www.texasbar.com/AM/Template.cfm?Section=Arcives&Template=/ | |
CM/ContentDisplay.cfm&ContentID=34182. Whatever probative value this survey has, it does
not erode the evidence supporting the rates’ reasonableness, particularly since other judges in
this district have approved much higher hourly rates for less complicated cases. See MidCap
Media Fin., LLC v. Pathway Data, Inc., No. 15-60, 2018 WL 7890668, at *2 (W.D. Tex. Dec. -
19, 2018) (approving a $755 hourly rate in a breach-of-contract case); Xpel Techs. Corp. v.
Carlas Int’l Auto. Accessory, Ltd., No. 16-1308, 2017 WL 9362801, at *9 (W.D. Tex. Nov. 27,

2017) (approving a $545 hourly rate for attorneys at a large law firm who obtained a default

15
judgment in a trademark infringement case); see also City of San Antonio v. Hotels. com, L.P.,
No. 6-381, 2017 WL 1382553, at *11 (W.D. Tex. Apr. 17, 2017) (awarding attorneys with ten to
twenty years experience $475 hourly, and attorneys with five to nine years experience $350
hourly in a class action under the Texas Tax Code); Sierra Club v. Energy Future Holdings
Corp., No. 12-108, 2014 WL 12690022, at *6 (W.D. Tex. Aug. 29, 2014) (awarding out-of-
district counsel in a Clean Air Act case $925 per hour after finding that rate reasonable given

their home market).

And even if this hourly rate did exceed the market, the Johnson factors would adequately
justify any increase. “The most critical factor in detemaining an attorney’s fee award is the
‘degree of success obtained.’” Romaguera v. Gegenheimer, 162 F.3d 893, 896 (Sth Cir. 1998) -
(quoting Hensley, 461 at 436). Here, Tahnson"s attorneys won their élient over half-a-million
dollars and all the equitable relief she sought with a remarkably sophisticated and professional

presentation leading jurors to a unanimous verdict after just a few hours of deliberation.
C

Johnson further accounts for $11,566.97 in “reasonable out-of-pocket expenses incurred
by [her] attorney[s] . . . in the course of providing legal services.” Mennor v. Fort Hood Nat'l
Bank, 829 F.2d 553, 557 (Sth Cir. 1987) (internal quotation marks omitted) (quoting Laffey v.
Nw. Airlines, Inc., 746 F.2d 4, 30 (1984)). These costs include travel expenses; filing, witness,
and transcription fees; service and copying costs; and electronic research charges. See Summ.
Cost ECF No. 152-3. Southwest Research concedes $6,166.86 in travel expenses, filing fees,
postage, and transcription costs, but baldly claims Johnson should not be able to claim attorney
meals, copying costs, electronic research expenses, or focus group and consultant fees. That’s

just wrong: “Reimbursement for . .. meals, . . . photocopying, . . . computer legal research, . . .

16
[and] document scanning . . . are the types of litigation expenses that are recoverable . . . as part
of an attorneys’ fee award.” Alex v. KHG of San Antonio, LLC, 125 F. Supp. 3d 619, 630 (W.D.
Tex. 2015) (internal quotation marks omitted) (quoting Hilton v. Exec. Self Storage Assocs., Inc.,
No. 6-2744, 2009 WL 1750121, at *16 (S.D. Tex. June 18, 2009)); see also Hensley, 461 U.S. at
433 n.7. And as already discussed, the Court thinks Johnson’s lawyers advantageously leveraged
focus groups and an expert consultant. See supra note 1. Southwest Research owes Johnson

$11,566.97 in costs.

D

Finally, Southwest Research owes Johnson interest running from the underlying merits
judgment. See La. Power & Light Co., 50 F.3d at 33 1-332. She requests 2.324% per annum,

which Southwest Research does not contest.

To review: Southwest Research must pay Johnson $535,609.47 in fees and costs, plus

2.324% interest beginning on May 23, 2019 and compounded annually.
IV. Conclusion

For these reasons, the Court will deny Southwest Research’s motions but grant
Johnson’s. A separate order follows.

August 2-5 , 2019 [=F ts Tomb

Royce C. Lamberth
United States District Judge

17
